Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see "Applicant Arguments/Remarks Made in an Amendment", filed 05/26/2022, have been fully considered but they are not persuasive. Applicant argues that the current claim amendments, specifically the independent claim 1 language of receiving a request initiating a burn out event, and; while maintaining the vehicle stationary and the nondriven wheel brakes locked; and and launching the vehicle. are taught by the prior art, specifically Raveendran et al. Raveendran et al. teaches receiving a request initiating a burn out event, and (Pg. 15, ll. 6-10; See “A launch event may be initiated in response to a user request, which request may be input through one or more of: an input to the user interface 310, for example by selecting a launch control mode; actuation of a button; and actuation of a pedal, such as the accelerator pedal 161. A current launch event may be defined as actions taken in response to an initial launch attempt request until a successful pull away has been achieved.”) while maintaining the vehicle stationary and the nondriven wheel brakes locked; (Pg. 19, ll. 9-15; See “Where at least one drive wheel is part of a pair of wheels on opposite ends of a common axle, embodiments of the invention may distribute torque by: applying the preload braking force to the drive wheel having the least traction; applying a drive torque to the pair of drive wheels until the other wheel of the pair, which is not subjected to a braking force, or is subject to a lesser braking force, begins to rotate; and modulating the preload braking force on the low traction wheel such that its rotational speed is matched to that of the non-braked wheel.”) and launching the vehicle. (Pg. 20, ll. 4-5; See “The above-described processes for launching a wheeled vehicle are carried out by means of a controller.”)
The claim amendments of the additional independent claims are similar to the claim amendments above which are also taught by Raveendran et al.
Examiner agrees with applicant that the claim amendments of “spinning the driven wheels of the vehicle for the predetermined duration responsive to the request initiating the burn out event includes heating the driven wheels to a desired temperature prior to the launching of the vehicle.” within dependent claim 2 is not taught by Raveendran et al. because Raveendran et al. does not release the wheels after a determined wheel temperature has been reached. This limitation is taught by the previously cited prior art which is not used within a obviousness rejection when combined with Raveendran et al. Specifically, Elliot et al. teaches launching a vehicle after a determined temperature has been reached. (Abstract; See “The present invention is designed to provide a device for variably controlling the duration for which the line lock is engaged, and thus the duration of a burn out so the tires are sufficiently heated, yet not overheated.) It would be obvious to combine these references because the temperature sensor within Raveendran et al. is more than capable of measuring the temperature of the vehicle and launching the vehicle at a predetermined temperature as taught by Elliot et al. 
The claim amendments to dependent claim 5 are also not taught by Raveendran et al. however, they are taught by previously cited prior art. Specifically, Mlynarczyk et al. teaches using a line-lock which when combined with Raveendran et al. creates a request for initiating a burn out event while a line-lock is enabled. (Abstract; See “The present disclosure relates to various computer-implemented methods line-locking a hydraulic vehicle braking system.” & Par. 0028; See “The vehicle cabin 20 includes controls that the driver can utilize to select, enable and disable the line-locking feature for the braking system or the line-locking system.”)
Examiner may have missed a word or phrase located within the amendments due to the number of changes made to the claims over the prosecution history, however, Examiner maintains that the claim amendments and original claims are taught by the previously cited prior art as detailed below.
Examiner would like to schedule an interview with Applicant in order to progress this application towards allowance as efficiently as possible. Please contact Examiner to schedule an interview or use the interview request tool as detailed below in the conclusion. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raveendran et al. (WO 2018/166862).
In regard to claim 10, Raveendran et al. teaches determining a request for a vehicle launch event, and accelerating a vehicle from rest in response to determining the request for the vehicle launch event; (Pg. 15, ll. 6-10; See “A launch event may be initiated in response to a user request, which request may be input through one or more of: an input to the user interface 310, for example by selecting a launch control mode; actuation of a button; and actuation of a pedal, such as the accelerator pedal 161. A current launch event may be defined as actions taken in response to an initial launch attempt request until a successful pull away has been achieved.”) a method, comprising: measuring launch performance parameters including tire slip during the vehicle launch event of the vehicle via a wheel speed sensor (Pg. 12, ll. 7-8; See “The sensors on the vehicle 100 include sensors which provide continuous sensor outputs to the VCU 10, including wheel speed sensors 111 S, 112S, 114S, 115S.”) and a radar odometry sensor; (Pg. 12, ln. 16; See “longitudinal, lateral and vertical motion sensors”) adjusting burn out parameters for a burn out event that is a next burn out event following the vehicle launch event, where the burn out parameters for the burn out event are adjusted based on the measured launch performance parameters; (Pg. 4, ll. 9-12; See “Embodiments of the present invention may further comprise, where there has been a traction control intervention during the preceding failed launch event, filtering the brake torques of each wheel during the traction control intervention and compensating for losses and inertia associated with the failed launch event;”) determining a request to initiate the burn out event, and (Pg. 15, ll. 6-10; See “A launch event may be initiated in response to a user request, which request may be input through one or more of: an input to the user interface 310, for example by selecting a launch control mode; actuation of a button; and actuation of a pedal, such as the accelerator pedal 161. A current launch event may be defined as actions taken in response to an initial launch attempt request until a successful pull away has been achieved.”) performing the burn out event with the adjusted burn out parameters responsive to determining the request to initiate the burn out event, wherein performing the burn out event includes locking wheel brakes of non-driven wheels, and spinning driven wheels of the vehicle for a predetermined duration while the wheel brakes of the non-driven wheels are locked and the vehicle is maintained substantially stationary; (Pg. 15, ll. 6-10; See “A launch event may be initiated in response to a user request, which request may be input through one or more of: an input to the user interface 310, for example by selecting a launch control mode; actuation of a button; and actuation of a pedal, such as the accelerator pedal 161. A current launch event may be defined as actions taken in response to an initial launch attempt request until a successful pull away has been achieved.”) and then performing a launch event of the vehicle responsive to completion of the next burn out event. (Pg. 16, ll. 19-23; See “The vehicle may make a successful pull-away, in which case no special launch program is required, although the data collected during the pull-away may be saved for subsequent retrieval, as possible input for subsequent launch events, the algorithm in this case 'learning' from the previous data and thus being able to make a more accurate or faster determination of the brake forces and drive torques to be applied”)
In regard to claim 11, Raveendran et al. teaches the method of claim 10, wherein the burn out parameters include a driven wheel rotational speed of the driven wheels during the burn out and a burn out duration, and the launch event includes accelerating the vehicle from rest at a greater than threshold acceleration before a threshold duration elapses since a previous burn out event. (Abstract; See “Embodiments of the present invention provide a method of launching a wheeled vehicle (IO0) from a standstill, comprising: receiving input indicative of an anticipated wheel slip event at a drive wheel (318) of the vehicle, applying a preload braking force to at least one drive wheel (318) in dependence on the input; and applying drive torque to at least one of the drive wheels (318) in dependence on the input and on the preload braking force so as to launch the vehicle (IO0) from a standstill.”)
In regard to claim 12, Raveendran et al. teaches the method of claim 11, further comprising: during the next burn out event, spinning the driven wheels of the vehicle at the adjusted driven wheel rotational speed for the adjusted burn out duration while holding non-driven wheels of the vehicle stationary for the adjusted burn out duration. (Pg. 4, ll. 9-28; See “Embodiments of the present invention may further comprise, where there has been a traction control intervention during the preceding failed launch event, filtering the brake torques of each wheel during the traction control intervention and compensating for losses and inertia associated with the failed launch event; determining the powertrain torque at which each drive wheel began to slip during the failed launch event; and determining the preload braking forces for each drive wheel in dependence on the filtered preload brake torques and the determined powertrain torques. By filtering the preload brake torques and compensating for losses and inertia, a more accurate determination of the preload braking forces can be made. Embodiments of the present invention may further comprise determining the order of traction of the drive wheels by determining, from the vehicle sensor signals, which of the drive wheels began to slip first as the engine torque rose during the preceding failed launch event. Embodiments of the present invention may comprise applying an increasing drive torque to all the drive wheels with all differentials open; detecting a first drive wheel to slip; applying a braking torque to that first slipping wheel to maintain rotation of the wheel at a set speed; detecting a second drive wheel to slip and applying a braking torque to that second slipping wheel to maintain rotation of the wheel at a set speed; and repeating until the drive wheel with the most traction is determined.”)
In regard to claim 13, Raveendran et al. teaches the method of claim 11, wherein the launch performance parameters include a first vehicle speed and a second vehicle speed, (Pg. 12, ll. 7-19; See “The sensors on the vehicle 100 include sensors which provide continuous sensor outputs to the VCU 10, including wheel speed sensors 111 S, 112S, 114S, 115S, as mentioned previously and as shown in FIG. 8, and other sensors (not shown) such as an ambient temperature sensor, an atmospheric pressure sensor, tyre pressure sensors, wheel articulation sensors, gyroscopic sensors to detect vehicular yaw, roll and pitch angle and rate, a vehicle speed sensor, a longitudinal acceleration sensor, an engine torque sensor (or engine torque estimator), a steering angle sensor, a steering wheel speed sensor, a gradient sensor (or gradient estimator), a lateral acceleration sensor which may be part of the SCS 14S, a brake pedal position sensor, a brake pressure sensor, an accelerator pedal position sensor, longitudinal, lateral and vertical motion sensors, an inertial measurement unit (IMU), and water detection sensors forming part of a vehicle wading assistance system (not shown). In other embodiments, only a selection of the aforementioned sensors may be used. Other sensors may be useful in addition or instead in some embodiments.”) the first vehicle speed and the second vehicle speed including time-matched longitudinal vehicle speed measurements from the wheel speed sensor (Pg. 12, ll. 7-8; See “The sensors on the vehicle 100 include sensors which provide continuous sensor outputs to the VCU 10, including wheel speed sensors 111 S, 112S, 114S, 115S.”) and the radar odometry sensor, respectively (Pg. 12, ln. 16; See “longitudinal, lateral and vertical motion sensors”).
In regard to claim 14, Raveendran et al. teaches the method of claim 13, wherein adjusting the burn out parameters for the next burn out event based on the measured launch performance parameters include adjusting one or more of the driven wheel rotational speed during the burn out and the burn out duration based on a difference between the first vehicle speed and the second vehicle speed. (Pg. 4, ll. 9-21; See “Embodiments of the present invention may further comprise, where there has been a traction control intervention during the preceding failed launch event, filtering the brake torques of each wheel during the traction control intervention and compensating for losses and inertia associated with the failed launch event; determining the powertrain torque at which each drive wheel began to slip during the failed launch event; and determining the preload braking forces for each drive wheel in dependence on the filtered preload brake torques and the determined powertrain torques. By filtering the preload brake torques and compensating for losses and inertia, a more accurate determination of the preload braking forces can be made. Embodiments of the present invention may further comprise determining the order of traction of the drive wheels by determining, from the vehicle sensor signals, which of the drive wheels began to slip first as the engine torque rose during the preceding failed launch event.”)
In regard to claim 15, Raveendran et al. teaches the method of claim 14, wherein the launch performance parameters further include a lateral vehicle speed and a yaw rate, each of the lateral vehicle speed and the yaw rate measured via the radar odometry sensor, (Pg. 12, ll. 7-19; See “The sensors on the vehicle 100 include sensors which provide continuous sensor outputs to the VCU 10, including wheel speed sensors 111 S, 112S, 114S, 115S, as mentioned previously and as shown in FIG. 8, and other sensors (not shown) such as an ambient temperature sensor, an atmospheric pressure sensor, tyre pressure sensors, wheel articulation sensors, gyroscopic sensors to detect vehicular yaw, roll and pitch angle and rate, a vehicle speed sensor, a longitudinal acceleration sensor, an engine torque sensor (or engine torque estimator), a steering angle sensor, a steering wheel speed sensor, a gradient sensor (or gradient estimator), a lateral acceleration sensor which may be part of the SCS 14S, a brake pedal position sensor, a brake pressure sensor, an accelerator pedal position sensor, longitudinal, lateral and vertical motion sensors, an inertial measurement unit (IMU), and water detection sensors forming part of a vehicle wading assistance system (not shown). In other embodiments, only a selection of the aforementioned sensors may be used. Other sensors may be useful in addition or instead in some embodiments.”) and wherein adjusting the burn out parameters for the next burn out event based on the measured launch performance parameters includes further adjusting one or more of the driven wheel rotational speed during the burn out and the burn out duration based on the lateral vehicle speed and the yaw rate (Pg. 4, ll. 9-21; See “Embodiments of the present invention may further comprise, where there has been a traction control intervention during the preceding failed launch event, filtering the brake torques of each wheel during the traction control intervention and compensating for losses and inertia associated with the failed launch event; determining the powertrain torque at which each drive wheel began to slip during the failed launch event; and determining the preload braking forces for each drive wheel in dependence on the filtered preload brake torques and the determined powertrain torques. By filtering the preload brake torques and compensating for losses and inertia, a more accurate determination of the preload braking forces can be made. Embodiments of the present invention may further comprise determining the order of traction of the drive wheels by determining, from the vehicle sensor signals, which of the drive wheels began to slip first as the engine torque rose during the preceding failed launch event.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, & 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Blakeway et al. (WO 2014/048947) in view of Raveendran et al. (WO 2018/166862).
In regard to claim 1, Blakeway et al. teaches A method, comprising: while locking non-driven  wheel brakes and maintaining a vehicle stationary (Abstract; See "The launch control unit can be configured to receive a brake signal (140) from a foot brake and a torque demand from a throttle pedal (130). In use, the launch control unit is operable to engage said revised shift control strategy upon receipt of a torque demand greater than or equal to an upper torque threshold within a predefined time period of receipt of a brake signal less than or equal to a lower brake threshold.") spinning driven wheels of the vehicle for a predetermined duration (Pg. 13, ll. 22-25; See "It will be noted that, before the brake pedal is released, a small amount of wheel slip may occur (illustrated in Figure 3 by an increase in the detected vehicle speed represented by the vehicle speed plot 110) and this may optionally be controlled by a traction control system.") where parameters for the spinning of the driven wheels, including the predetermined duration, are adjusted (Pg. 13, ll. 22-25; See "It will be noted that, before the brake pedal is released, a small amount of wheel slip may occur (illustrated in Figure 3 by an increase in the detected vehicle speed represented by the vehicle speed plot 110) and this may optionally be controlled by a traction control system.") & Pg. 16, ll. 2-6; See "The launch control system could also be configured to modify the brake threshold(s) and/or the torque threshold(s) based on vehicle parameters, such as tyre pressure, tyre temperature, and tread status. The vehicle parameters could be measured or modelled. The launch control system could also be configured to invoke a special traction control (DCS) mode tailored to the current operating conditions.")
Blakeway et al. fails to teach based on a vehicle performance during a previous vehicle launch, and then releasing the non-driven wheel brakes in response to the predetermined duration of the spinning elapsing, however, Raveendran et al. makes up for the deficiencies in Blakeway et al. Raveendran et al. teaches based on a vehicle performance during a previous vehicle launch. (Pgs. 16-17, ll. 35-3; See “The preload braking forces for all the drive wheels and the vehicle data captured during the failed launch event and used by the algorithm to determine the preload braking forces are saved, at block 614, to a processor memory. Supporting information including driving mode and detection confidence may also be saved to a processor memory. That data can be retrieved and used as input for subsequent launch attempts, either at the same patch of terrain or elsewhere.”) and then releasing the non-driven wheel brakes in response to the predetermined duration of the spinning elapsing (Pg. 17, ll. 15-34; See “A method of launching a vehicle using pre-emptive brake torques is illustrated in the flowchart of Figure 7. The algorithm determines the preload braking forces to be applied by retrieving, at block 702, saved values of preload data for each drive wheel along with supporting data. Supporting data may include at least: driving mode, vehicle orientation, weight distribution, wheel articulation, or steering angle data. The preload brake torques are optionally subsequently modified, by the algorithm, at block 704, based on the supporting data. The preload brake torques are also optionally scaled, by the algorithm, at block 706, based on the current driving mode. An assessment is performed by the algorithm, at block 708, to determine if the vehicle is ready to attempt a pull-away. If the vehicle is ready to attempt a pull-away, the preload braking forces as determined by the algorithm are applied, at block 710, to each drive wheel in synchronization with increasing drive torque. The preload braking forces would be applied by the braking system 22 under the control of the VCU 10, which in turn will have the determination of the algorithm as an input. When the wheels start moving (more than a predetermined amount), normal traction control and/or cross-axle slip control is introduced, with the applied preload as the starting point, at block 712. If the vehicle successfully pulls-away, as determined at block 714, the vehicle data is saved at block 716 for possible use in a subsequent launch attempt. This new vehicle data may overwrite the existing data or may be added to it. The wheels moving more than a predetermined amount ensures that the vehicle 100 has actually begun to move, rather than, for example, rocking on the spot with otherwise insubstantial wheel movements.”)
Raveendran et al further teaches the claim amendments of receiving a request initiating a burn out event, and (Pg. 15, ll. 6-10; See “A launch event may be initiated in response to a user request, which request may be input through one or more of: an input to the user interface 310, for example by selecting a launch control mode; actuation of a button; and actuation of a pedal, such as the accelerator pedal 161. A current launch event may be defined as actions taken in response to an initial launch attempt request until a successful pull away has been achieved.”) while maintaining the vehicle stationary and the nondriven wheel brakes locked; (Pg. 19, ll. 9-15; See “Where at least one drive wheel is part of a pair of wheels on opposite ends of a common axle, embodiments of the invention may distribute torque by: applying the preload braking force to the drive wheel having the least traction; applying a drive torque to the pair of drive wheels until the other wheel of the pair, which is not subjected to a braking force, or is subject to a lesser braking force, begins to rotate; and modulating the preload braking force on the low traction wheel such that its rotational speed is matched to that of the non-braked wheel.”) and launching the vehicle. (Pg. 20, ll. 4-5; See “The above-described processes for launching a wheeled vehicle are carried out by means of a controller.”)
Blakeway et al. and Raveendran et al. are both directed to braking and launch control systems for vehicles and are obvious to combine because Blakeway et al. is improved with the previous launch performance measurement within Raveendran et al. which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Blakeway et al. in view of Raveendran et al.
In regard to claim 3, Raveendran et al. teaches the method of claim 2, further comprising: in response to the predetermined duration of the spinning elapsing, accelerating the vehicle for a duration; and estimating an amount of tire slip based on vehicle speed measurements obtained during the predetermined duration. (Pg. 18, ll. 17-27; See “In another embodiment, the maximum tractive force of at least one drive wheel of the vehicle is determined by: generating a slip curve for the first wheel to slip in a pull-away attempt, such as shown in Figure 2. The slip curve shows the slip vs. tractive forces of a specific wheel and can be used to determine the optimum speed for that wheel (the 'AMS slip Target Range'). By controlling the lowest traction wheel to this speed, the engine torque can be increased until the other wheel of the axle begins to rotate and successfully pull the vehicle away. If the vehicle detects a subsequent wheel slip of the other wheel, the same technique of determining the optimum wheel speed through a slip curve may be used to determine the maximum tractive force possible for the subsequently slipping wheel. This approach can be repeated for all driven wheels of a vehicle, with all differentials open, to generate the maximum tractive force for the vehicle in subsequent launch events.”)
In regard to claim 4, Raveendran et al. teaches the method of claim 2, wherein the vehicle performance during the previous vehicle launch includes a first longitudinal vehicle speed measurement and a second longitudinal vehicle speed measurement, (Pg. 12, ll. 7-19; See “The sensors on the vehicle 100 include sensors which provide continuous sensor outputs to the VCU 10, including wheel speed sensors 111 S, 112S, 114S, 115S, as mentioned previously and as shown in FIG. 8, and other sensors (not shown) such as an ambient temperature sensor, an atmospheric pressure sensor, tyre pressure sensors, wheel articulation sensors, gyroscopic sensors to detect vehicular yaw, roll and pitch angle and rate, a vehicle speed sensor, a longitudinal acceleration sensor, an engine torque sensor (or engine torque estimator), a steering angle sensor, a steering wheel speed sensor, a gradient sensor (or gradient estimator), a lateral acceleration sensor which may be part of the SCS 14S, a brake pedal position sensor, a brake pressure sensor, an accelerator pedal position sensor, longitudinal, lateral and vertical motion sensors, an inertial measurement unit (IMU), and water detection sensors forming part of a vehicle wading assistance system (not shown). In other embodiments, only a selection of the aforementioned sensors may be used. Other sensors may be useful in addition or instead in some embodiments.”) the first longitudinal vehicle speed measurement and the second longitudinal vehicle speed measurement including time-matched values obtained from a first sensor and a second sensor, respectively, during the previous vehicle launch (Pg. 12-13, ll. 33-10; See “Alternatively or additionally, the method may receive input data automatically from one or more vehicle sensors and feed this data into an algorithm to anticipate a wheel-slip event. The vehicle sensors may provide data including: wheel load; wheel rotational speed; locking torque applied on a differential; suspension height; vehicle orientation; steering angle; vehicle speed; driving mode; and vehicle acceleration and deceleration. The data may be indicative of the instantaneous situation during a launch attempt or may be indicative of a situation preceding a launch event, such as data captured whilst the vehicle was coming to a standstill on that particular terrain. Advantageously, the algorithm can determine the appropriate braking forces to be applied to the respective drive wheels dependent on the vehicle data, including historical data, such as that taken in a lead-up to the vehicle coming to a standstill. As such, where data from a preceding event is taken into account, the algorithm can be considered as a 'learning algorithm', which is able to make improved determinations by learning from the historical data. Advantageously, the algorithm may determine not only the appropriate preload braking forces, but also associated drive torques for each drive wheel.”).
In regard to claim 6, Raveendran et al. teaches the method of claim 4, wherein the adjusting at least one of the rotational speed of the driven wheels and the predetermined duration of the spinning includes increasing at least one of the rotational speed of the driven wheels and the predetermined duration of the spinning  (Pg. 14, ll. 24-28; See “When attempting to pull away normally (block 602), vehicle sensor data is monitored, at block 604, as powertrain torque is initially applied to the drive wheels in gently increasing amounts. The actual torque rate changes applied may be based on the conditions, such as: track inclination, rolling resistances, net available traction, TR mode, etc., and may be based on a target acceleration rate of, for example, 0.02 m/s2 to 2 m/s2.”) as a difference between the first longitudinal vehicle speed measurement and the second longitudinal vehicle speed measurement decreases. (Pg. 12-13, ll. 33-10; See “Alternatively or additionally, the method may receive input data automatically from one or more vehicle sensors and feed this data into an algorithm to anticipate a wheel-slip event. The vehicle sensors may provide data including: wheel load; wheel rotational speed; locking torque applied on a differential; suspension height; vehicle orientation; steering angle; vehicle speed; driving mode; and vehicle acceleration and deceleration. The data may be indicative of the instantaneous situation during a launch attempt or may be indicative of a situation preceding a launch event, such as data captured whilst the vehicle was coming to a standstill on that particular terrain. Advantageously, the algorithm can determine the appropriate braking forces to be applied to the respective drive wheels dependent on the vehicle data, including historical data, such as that taken in a lead-up to the vehicle coming to a standstill. As such, where data from a preceding event is taken into account, the algorithm can be considered as a 'learning algorithm', which is able to make improved determinations by learning from the historical data. Advantageously, the algorithm may determine not only the appropriate preload braking forces, but also associated drive torques for each drive wheel.”).
In regard to claim 7, Raveendran et al. teaches the method of claim 4, wherein the vehicle performance during the previous vehicle launch further includes a coefficient of friction measurement obtained during the previous vehicle launch, (Pg. 11-12, ll. 30-5; See “It is to be understood that the VCU 10 is configured to implement a Terrain Response (TR) (RTM) System of the kind described above in which the VCU 10 controls settings of one or more vehicle systems or sub-systems such as the powertrain controller 11 in dependence on a selected driving mode. The driving mode may be selected by a user by means of a driving mode selector 141 S (FIG. 8). The driving modes may also be referred to as terrain modes, terrain response modes, or control modes. In the embodiment of FIG. 8, four driving modes are provided: an 'on-highway' driving mode or 'special programs off' (SPO) mode suitable for driving on a relatively hard, smooth driving surface where a relatively high surface coefficient of friction exists between the driving surface and wheels of the vehicle; a 'sand' driving mode (SAND) suitable for driving over sandy terrain; a 'grass, gravel or snow' (GGS) driving mode suitable for driving over grass, gravel or snow, a 'rock crawl' (RC) driving mode suitable for driving slowly over a rocky surface; and a 'mud and ruts' (MR) driving mode suitable for driving in muddy, rutted terrain. Other driving modes may be provided in addition or instead.”) a lateral vehicle speed measurement determined from an output of a radar odometry sensor obtained during the previous vehicle launch, and a yaw rate measurement determined from the output of the radar odometry sensor obtained during the previous vehicle launch (Pg. 12, 11. 7-19; See “The sensors on the vehicle 100 include sensors which provide continuous sensor outputs to the VCU 10, including wheel speed sensors 111 S, 112S, 114S, 115S, as mentioned previously and as shown in FIG. 8, and other sensors (not shown) such as an ambient temperature sensor, an atmospheric pressure sensor, tyre pressure sensors, wheel articulation sensors, gyroscopic sensors to detect vehicular yaw, roll and pitch angle and rate, a vehicle speed sensor, a longitudinal acceleration sensor, an engine torque sensor (or engine torque estimator), a steering angle sensor, a steering wheel speed sensor, a gradient sensor (or gradient estimator), a lateral acceleration sensor which may be part of the SCS 14S, a brake pedal position sensor, a brake pressure sensor, an accelerator pedal position sensor, longitudinal, lateral and vertical motion sensors, an inertial measurement unit (IMU), and water detection sensors forming part of a vehicle wading assistance system (not shown). In other embodiments, only a selection of the aforementioned sensors may be used. Other sensors may be useful in addition or instead in some embodiments.”).
In regard to claim 8, Raveendran et al. teaches the method of claim 7, wherein the adjusting at least one of the rotational speed of the driven wheels and the duration of the spinning includes increasing at least one of the rotational speed of the driven wheels and the duration of the spinning as the lateral vehicle speed measurement and/or the yaw rate measurement increases. (Pg. 16, ll.1-13; See “Another embodiment is set out on the right-hand branch of the flowchart of Figure 6. During the attempted pull-away, as the powertrain torque is initially applied to the drive wheels in gently increasing amounts and based on the vehicle data captured in block 604, a determination is made by the algorithm, at block 607, as to which of the drive wheels has the least traction by virtue of having been the first to encounter a wheel slip event. An increasing drive torque is applied to the drive wheels with all differentials open. When a first drive wheel to slip is detected, a braking torque is applied to that first slipping wheel to maintain rotation of the wheel at a set speed. The process continues to detect a second drive wheel to slip, whereupon a braking torque is applied to the second slipping wheel to maintain rotation of the wheel at a set speed, which may be the same set speed as for the first slipping wheel or may be a different set speed. The process may be repeated, if necessary, until the drive wheel with the most traction is determined. The amount of drive torque going to each wheel is determined, optionally through an estimate or a calculation.”)
In regard to claim 9, Raveendran et al. teaches the method of claim 1, wherein the driven wheels alternate between front vehicle wheels and rear vehicle wheels based on a drive mode selection and whether a first disconnect clutch or a second disconnect clutch is engaged. (Pg. 10, ll. 9-16; See “The driveline 130 is arranged to drive a pair of front vehicle wheels 111 , 112 by means of a front differential 137 and a pair of front drive shafts 118. The driveline 130 also comprises an auxiliary driveline portion 131 arranged to drive a pair of rear wheels 114, 115 by means of an auxiliary driveshaft or prop-shaft 132, a rear differential 135 and a pair of rear driveshafts 139. The front wheels 111, 112 in combination with the front drive shafts 118 and front differential 137 may be referred to as a front axle 136F. The rear wheels 114, 115 in combination with rear drive shafts 139 and rear differential 135 may be referred to as a rear axle 136R.”)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Raveendran et al. (WO 2018/166862) in view of Elliot et al. (U.S. Patent No. 6,406,103) in further view of Blakeway et al. (WO 2014/048947).
In regard to claim 2, Raveendran et al. teaches spinning the driven wheels of the vehicle for the predetermined duration responsive to the request initiating the burn out event (Pg. 18, ll. 9-27; See “Where at least one drive wheel is part of a pair of wheels on opposite ends of a common axle, embodiments of the invention may distribute torque by: applying the preload braking force to the drive wheel having the least traction; applying a drive torque to the pair of drive wheels until the other wheel of the pair, which is not subjected to a braking force, or is subject to a lesser braking force, begins to rotate; and modulating the preload braking force on the low traction wheel such that its rotational speed is matched to that of the non-braked wheel. In another embodiment, the maximum tractive force of at least one drive wheel of the vehicle is determined by: generating a slip curve for the first wheel to slip in a pull-away attempt, such as shown in Figure 2. The slip curve shows the slip vs. tractive forces of a specific wheel and can be used to determine the optimum speed for that wheel (the 'AMS slip Target Range'). By controlling the lowest traction wheel to this speed, the engine torque can be increased until the other wheel of the axle begins to rotate and successfully pull the vehicle away. If the vehicle detects a subsequent wheel slip of the other wheel, the same technique of determining the optimum wheel speed through a slip curve may be used to determine the maximum tractive force possible for the subsequently slipping wheel. This approach can be repeated for all driven wheels of a vehicle, with all differentials open, to generate the maximum tractive force for the vehicle in subsequent launch events.”) but fails to teach includes heating the driven wheels to a desired temperature prior to the launching of the vehicle.
Elliot et al. makes up for the deficiencies. Elliot et al. includes heating the driven wheels to a desired temperature prior to the launching of the vehicle. (Abstract; See “The present invention is designed to provide a device for variably controlling the duration for which the line lock is engaged, and thus the duration of a burn out so the tires are sufficiently heated, yet not overheated.) 
Raveendran et al., Elliot et al., and Blakeway et al., are directed to braking and launch control systems for vehicles and are obvious to combine because Raveendran et al. is improved with the wheel spin reaching a desired threshold based off of tire temperature within Blakeway et al. and the vehicle launch at a predetermined temperature within Elliot et al., which were well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Raveendran et al. in view of Elliot et al. and in further view of Blakeway et al.
Claims 5 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raveendran et al. (WO 2018/166862) in view of Mlynarczyk et al. (U.S. Publication No. 2011/0175439) in further view of Blakeway et al. (WO 2014/048947).
In regard to claim 5, Raveendran et al. teaches the request initiating the burn out event includes depression of an accelerator pedal (Pg. 15, ll. 6-9; See “A launch event may be initiated in response to a user request, which request may be input through one or more of: an input to the user interface 310, for example by selecting a launch control mode; actuation of a button; and actuation of a pedal, such as the accelerator pedal 161”) but fails to teach while a line-lock is enabled and a brake pedal is not depressed.
Mlynarczyk et al. makes up for the deficiencies in Raveendran et al. Mlynarczyk et al. teaches while a line-lock is enabled and a brake pedal is not depressed. (Abstract; See “The present disclosure relates to various computer-implemented methods line-locking a hydraulic vehicle braking system.” & Par. 0028; See “The vehicle cabin 20 includes controls that the driver can utilize to select, enable and disable the line-locking feature for the braking system or the line-locking system.”)
Raveendran et al., Mlynarczyk et al., and Blakeway et al., are directed to braking and launch control systems for vehicles and are obvious to combine because Raveendran et al. is improved with the wheel spin reaching a desired threshold based off of tire temperature within Blakeway et al. and the line-locking system within Mlynarczyk et al., which were well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Raveendran et al. in view of Mlynarczyk et al. and in further view of Blakeway et al.
In regard to claim 16, Raveendran et al. teaches a system, comprising: an engine configured propel a vehicle via a plurality of wheels, the plurality of wheels including one or more front wheels and one or more rear wheels; (Pg. 9, ln. 9; See “The vehicle 100 has a powertrain 129 that includes an engine 121”) a braking system, including a brake module coupled to each of the plurality of wheels; (Pg. 9, ln. 12; See “a brake controller 13”) and a controller storing executable instructions m non-transitory memory that, when executed, cause the controller to: (Pg. 9, ll. 10-11; See “A control system for the vehicle 100 includes a central controller 10”) determine a request for a vehicle launch event, and accelerate the vehicle from rest in response to determining the request for the vehicle launch event; then (Pg. 15, ll. 6-10; See “A launch event may be initiated in response to a user request, which request may be input through one or more of: an input to the user interface 310, for example by selecting a launch control mode; actuation of a button; and actuation of a pedal, such as the accelerator pedal 161. A current launch event may be defined as actions taken in response to an initial launch attempt request until a successful pull away has been achieved.”) and then and then release the brake module coupled to each non-driven wheel of the plurality of wheels in response to the predetermined duration of the spinning elapsing and launching the vehicle in a further vehicle launch event. (Pg. 17, ll. 15-34; See “A method of launching a vehicle using pre-emptive brake torques is illustrated in the flowchart of Figure 7. The algorithm determines the preload braking forces to be applied by retrieving, at block 702, saved values of preload data for each drive wheel along with supporting data. Supporting data may include at least: driving mode, vehicle orientation, weight distribution, wheel articulation, or steering angle data. The preload brake torques are optionally subsequently modified, by the algorithm, at block 704, based on the supporting data. The preload brake torques are also optionally scaled, by the algorithm, at block 706, based on the current driving mode. An assessment is performed by the algorithm, at block 708, to determine if the vehicle is ready to attempt a pull-away. If the vehicle is ready to attempt a pull-away, the preload braking forces as determined by the algorithm are applied, at block 710, to each drive wheel in synchronization with increasing drive torque. The preload braking forces would be applied by the braking system 22 under the control of the VCU 10, which in turn will have the determination of the algorithm as an input. When the wheels start moving (more than a predetermined amount), normal traction control and/or cross-axle slip control is introduced, with the applied preload as the starting point, at block 712. If the vehicle successfully pulls-away, as determined at block 714, the vehicle data is saved at block 716 for possible use in a subsequent launch attempt. This new vehicle data may overwrite the existing data or may be added to it. The wheels moving more than a predetermined amount ensures that the vehicle 100 has actually begun to move, rather than, for example, rocking on the spot with otherwise insubstantial wheel movements.”) responsive to determining the request for initiating the burn out is received (Pg. 15, ll. 6-10; See “A launch event may be initiated in response to a user request, which request may be input through one or more of: an input to the user interface 310, for example by selecting a launch control mode; actuation of a button; and actuation of a pedal, such as the accelerator pedal 161. A current launch event may be defined as actions taken in response to an initial launch attempt request until a successful pull away has been achieved.”) but fails to teach operate the braking system in a line-lock mode in response to an input from a vehicle operator; where the line-lock mode includes locking the brake module coupled to each non-driven wheel of the plurality of wheels; and while operating the braking system in the line-lock mode and maintaining the vehicle stationary, spin the rear wheels at a desired speed until a predetermined threshold duration is reached, each of the desired speed and the threshold duration adjusted based on sensor measurements obtained during a most recent vehicle launch event, where the adjusting includes adjusting each of the desired speed and the threshold duration based on a tire temperature estimation that is inferred from the sensor measurements; 
Mlynarczyk et al. makes up for the deficiencies in Raveendran et al. Mlynarczyk et al. teaches operate the braking system in a line-lock mode in response to an input from a vehicle operator; where the line-lock mode includes locking each non-driven wheel of the vehicle, the brake module coupled to each non-driven wheel of the plurality of wheels; and while operating the braking system in the line-lock mode and maintaining the vehicle stationary with each non-driven wheel locked, determine that a request for initiating a burn out is received, and (Abstract; See “The present disclosure relates to various computer-implemented methods line-locking a hydraulic vehicle braking system.” & Par. 0028; See “The vehicle cabin 20 includes controls that the driver can utilize to select, enable and disable the line-locking feature for the braking system or the line-locking system.”)
Blakeway et al. makes up for the deficiencies in Raveendran et al. Blakeway et al. teaches spin the rear wheels at a desired speed while maintaining the vehicle stationary with each non-driven wheel locked until a predetermined threshold duration is reached, each of the desired speed and the threshold duration adjusted based on sensor measurements obtained during the vehicle launch event, where the vehicle launch event is a most recent vehicle launch event, and where the adjusting includes adjusting each of the desired speed and the threshold duration based on a tire temperature estimation that is inferred from the sensor measurements; (Pg. 13, ll. 22-25; See "It will be noted that, before the brake pedal is released, a small amount of wheel slip may occur (illustrated in Figure 3 by an increase in the detected vehicle speed represented by the vehicle speed plot 110) and this may optionally be controlled by a traction control system.") & Pg. 16, ll. 2-6; See "The launch control system could also be configured to modify the brake threshold(s) and/or the torque threshold(s) based on vehicle parameters, such as tyre pressure, tyre temperature, and tread status. The vehicle parameters could be measured or modelled. The launch control system could also be configured to invoke a special traction control (DCS) mode tailored to the current operating conditions.")
Raveendran et al., Mlynarczyk et al., and Blakeway et al., are directed to braking and launch control systems for vehicles and are obvious to combine because Raveendran et al. is improved with the wheel spin reaching a desired threshold based off of tire temperature within Blakeway et al. and the line-locking system within Mlynarczyk et al., which were well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Raveendran et al. in view of Mlynarczyk et al. and in further view of Blakeway et al.
In regard to claim 17, Raveendran et al. teaches the system of claim 16, wherein the request for the vehicle launch is determined based on an accelerator pedal being depressed by at least a threshold amount and/or the accelerator pedal being depressed at a rate that is greater than or equal to a threshold rate, and (Pg. 15, ll. 6-10; See “A launch event may be initiated in response to a user request, which request may be input through one or more of: an input to the user interface 310, for example by selecting a launch control mode; actuation of a button; and actuation of a pedal, such as the accelerator pedal 161. A current launch event may be defined as actions taken in response to an initial launch attempt request until a successful pull away has been achieved.”) wherein the one or more rear wheels are driven wheels and the one or more front wheels are the non-driven wheels, (Pg. 10, ll. 9-21; See “The driveline 130 is arranged to drive a pair of front vehicle wheels 111, 112 by means of a front differential 137 and a pair of front drive shafts 118. The driveline 130 also comprises an auxiliary driveline portion 131 arranged to drive a pair of rear wheels 114, 115 by means of an auxiliary driveshaft or prop-shaft 132, a rear differential 135 and a pair of rear driveshafts 139. The front wheels 111, 112 in combination with the front drive shafts 118 and front differential 137 may be referred to as a front axle 136F. The rear wheels 114, 115 in combination with rear drive shafts 139 and rear differential 135 may be referred to as a rear axle 136R. The wheels 111, 112, 114, 115 each have a respective brake 111 B, 112B, 114B, 115B. Respective speed sensors 111 S, 112S, 114S, 115S are associated with each wheel 111, 112, 114, 115 of the vehicle 100. The sensors 111 S, 112S, 114S, 115S are mounted to the vehicle 100 and arranged to measure a speed of the corresponding wheel.”) and the instructions that cause the controller to operate the braking system in the line-lock mode include further executable instructions in nontransitory memory that, when executed, cause the controller to: maintain brake pressure at the brake module coupled to each of the one or more front wheels while releasing brake pressure at the brake module coupled to each of the one or more rear wheels (Pg. 11, ll. 23-28; See “The SCS 14S, TCS 14T, ABS controller 22C and HOC system 12HD provide outputs indicative of, for example, SCS activity, TCS activity and ABS activity including brake interventions on individual wheels and engine torque requests from the VCU 10 to the engine 121, for example in the event a wheel slip event occurs. Each of the aforementioned events indicate that a wheel slip event has occurred. Other vehicle sub-systems such as a roll stability control system or the like may also be present.”).
In regard to claim 18, Raveendran et al. teaches the system of claim 17, wherein the controller stores further executable instructions in non-transitory memory that, when executed, cause the controller to: release the brake pressure at the brake module coupled to each of the one or more front wheels in response to the predetermined threshold duration elapsing; (Pg. 11, ll. 23-28; See “The SCS 14S, TCS 14T, ABS controller 22C and HOC system 12HD provide outputs indicative of, for example, SCS activity, TCS activity and ABS activity including brake interventions on individual wheels and engine torque requests from the VCU 10 to the engine 121, for example in the event a wheel slip event occurs. Each of the aforementioned events indicate that a wheel slip event has occurred. Other vehicle sub-systems such as a roll stability control system or the like may also be present.” & Pg. 17, ll. 15-34; See “A method of launching a vehicle using pre-emptive brake torques is illustrated in the flowchart of Figure 7. The algorithm determines the preload braking forces to be applied by retrieving, at block 702, saved values of preload data for each drive wheel along with supporting data. Supporting data may include at least: driving mode, vehicle orientation, weight distribution, wheel articulation, or steering angle data. The preload brake torques are optionally subsequently modified, by the algorithm, at block 704, based on the supporting data. The preload brake torques are also optionally scaled, by the algorithm, at block 706, based on the current driving mode. An assessment is performed by the algorithm, at block 708, to determine if the vehicle is ready to attempt a pull-away. If the vehicle is ready to attempt a pull-away, the preload braking forces as determined by the algorithm are applied, at block 710, to each drive wheel in synchronization with increasing drive torque. The preload braking forces would be applied by the braking system 22 under the control of the VCU 10, which in turn will have the determination of the algorithm as an input. When the wheels start moving (more than a predetermined amount), normal traction control and/or cross-axle slip control is introduced, with the applied preload as the starting point, at block 712. If the vehicle successfully pulls-away, as determined at block 714, the vehicle data is saved at block 716 for possible use in a subsequent launch attempt. This new vehicle data may overwrite the existing data or may be added to it. The wheels moving more than a predetermined amount ensures that the vehicle 100 has actually begun to move, rather than, for example, rocking on the spot with otherwise insubstantial wheel movements.”) and adjust the brake pressure at the brake module coupled to each of the plurality of wheels based on a position of a brake pedal after the threshold duration elapses (Pg. 9-10, ll. 29-7; See “The brake controller 13 is an anti-lock braking system (ABS) controller 13 and forms part of a braking system 22 (FIG. 9), together with a brake pedal 163. The VCU 10 receives and outputs a plurality of signals to and from various sensors and subsystems (not shown) provided on the vehicle. The VCU 10 includes a low-speed progress (LSP) control system 12 shown in FIG. 9, a stability control system (SCS) 14S, a traction control system (TCS) 14T, a cruise control system 16 and a Hill Descent Control (HOC) system 12HD. The SCS 14S improves stability of the vehicle 100 by detecting and managing loss of traction when cornering. When a reduction in steering control is detected, the SCS 14S is configured automatically to command the brake controller 13 to apply one or more brakes 111 B, 112B, 114B, 115B of the vehicle 100 to help to steer the vehicle 100 in the direction the user wishes to travel. If excessive wheel spin is detected, the TGS 14S is configured to reduce wheel spin by application of brake force in combination with a reduction in powertrain drive torque. In the embodiment shown the SGS 14S and TGS 14T are implemented by the VGU 10. In some alternative embodiments the SGS 14S and/or TGS 14T may be implemented by the brake controller 13. Further alternatively, the SGS 14S and/or TGS 14T may be implemented by one or more further controllers.”).
In regard to claim 19, Raveendran et al. teaches the system of claim 16, further comprising a wheel speed sensor coupled to one or more of the plurality of wheels (Pg. 12, ll. 7-8; See “The sensors on the vehicle 100 include sensors which provide continuous sensor outputs to the VCU 10, including wheel speed sensors 111 S, 112S, 114S, 115S.”) and a radar odometry sensor, (Pg. 12, ln. 16; See “longitudinal, lateral and vertical motion sensors”) and wherein the sensor measurements obtained during the most recent vehicle launch event include time-matched vehicle speed measurements made by the wheel speed sensor and the radar odometry sensor (Pg. 12-13, ll. 33-10; See “Alternatively or additionally, the method may receive input data automatically from one or more vehicle sensors and feed this data into an algorithm to anticipate a wheel-slip event. The vehicle sensors may provide data including: wheel load; wheel rotational speed; locking torque applied on a differential; suspension height; vehicle orientation; steering angle; vehicle speed; driving mode; and vehicle acceleration and deceleration. The data may be indicative of the instantaneous situation during a launch attempt or may be indicative of a situation preceding a launch event, such as data captured whilst the vehicle was coming to a standstill on that particular terrain. Advantageously, the algorithm can determine the appropriate braking forces to be applied to the respective drive wheels dependent on the vehicle data, including historical data, such as that taken in a lead-up to the vehicle coming to a standstill. As such, where data from a preceding event is taken into account, the algorithm can be considered as a 'learning algorithm', which is able to make improved determinations by learning from the historical data. Advantageously, the algorithm may determine not only the appropriate preload braking forces, but also associated drive torques for each drive wheel.”).
In regard to claim 20, Raveendran et al. teaches the system of claim 16, further comprising a pressure sensor coupled to a tire of each of the plurality of wheels, (Pg. 12, ll. 7-10; See “an atmospheric pressure sensor, tyre pressure sensors”) and wherein the sensor measurements obtained during the most recent vehicle launch event further include a tire pressure measured by the pressure sensor coupled to the tire of each of the plurality of wheels, (Pg. 12, ln. 10; See “The sensors on the vehicle 100 include sensors which provide continuous sensor outputs to the VCU 10, including wheel speed sensors 111 S, 112S, 114S, 115S, as mentioned previously and as shown in FIG. 8, and other sensors (not shown) such as an ambient temperature sensor, an atmospheric pressure sensor, tyre pressure sensors”) and wherein the controller stores further executable instructions in non-transitory memory that, when executed, cause the controller to: estimate a temperature of each tire based on the tire pressure measured by the pressure sensor coupled to the tire of each of the plurality of wheels (Pg. 12, ll. 9-10 & Pg. 19, ll. 11-16; See “an ambient temperature sensor. Alternatively, the controller may be provided with means to automatically receive input data from at least one vehicle sensor. The means to receive input data may therefore be in the form of vehicle sensors configured to provide data indicative of one or more of: wheel load; wheel rotational speed; locking torque applied on a differential; suspension height; vehicle orientation; steering angle; vehicle speed; driving mode; and vehicle acceleration and deceleration.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661A 
6/6/2022   

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661